Oo won An un &_ WY YO

eet
on AY Dn aA &— W NO KF OC

19

Li

 

ase 2:21-cv-03558-RGK-PVC Document 21 Filed 06/14/21 Pagelofi Page ID #:2

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JAY LYTTON, Case No.: 2:21-cv-03558-RGK (PVC)
Plaintiff,
VS. [PROPCGSED] ORDER RE
STIPULATION TO DISMISS
WITH PREJUDICE

DIGNITY HEALTH NORTHRIDGE
HOSPITAL MEDICAL CENTER:

ANTHEM BLUE CROSS LIFE AND
HEALTH INSURANCE COMPANY,

Defendant(s).

 

 

[PROPOSED] ORDER RE STIPULATION TO DISMISS WITH
PREJUDICE

The Stipulation to Dismiss Plaintiff's individual claims with Prejudice against
Defendant Anthem Blue Cross Life and Health Insurance Company is hereby

Approved. All parties shall bear their own costs and attorneys’ fees.

IT IS SO ORDERED.

Dated: June 14, 2021

 

oy 99 Petonas

R. Gary Klausner
United States District Judge

 

 

PROPOSED ORDER

 

 
